Name: Commission Regulation (EU) 2016/1179 of 19 July 2016 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  deterioration of the environment;  marketing;  technology and technical regulations;  environmental policy;  research and intellectual property;  documentation
 Date Published: nan

 20.7.2016 EN Official Journal of the European Union L 195/11 COMMISSION REGULATION (EU) 2016/1179 of 19 July 2016 amending, for the purposes of its adaptation to technical and scientific progress, Regulation (EC) No 1272/2008 of the European Parliament and of the Council on classification, labelling and packaging of substances and mixtures (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (1), and in particular Article 37(5) thereof, Whereas: (1) Part 3 of Annex VI to Regulation (EC) No 1272/2008 contains two lists of harmonised classification and labelling of hazardous substances. Table 3.1 lists the harmonised classification and labelling of hazardous substances based on the criteria set out in Parts 2 to 5 of Annex I to Regulation (EC) No 1272/2008. Table 3.2 lists the harmonised classification and labelling of hazardous substances based on the criteria set out in Annex VI to Council Directive 67/548/EEC (2). (2) Since Directive 67/548/EEC has been repealed with effect from 1 June 2015, Table 3.2 in Part 3 of Annex VI should be deleted. However, in order to ease the transition to full applicability of Regulation (EC) No 1272/2008, that deletion should not take effect until 1 June 2017. (3) Proposals for new, updated or deleted harmonised classification and labelling of certain substances have been submitted to the European Chemicals Agency (ECHA) pursuant to Article 37 of Regulation (EC) No 1272/2008. Based on the opinions on those proposals issued by the Committee for Risk Assessment of ECHA (RAC), as well as on the comments received from the parties concerned, it is appropriate to introduce, update or delete harmonised classification and labelling of certain substances. (4) With regard to the substance lead, RAC proposes in its scientific opinion of 5 December 2013 to classify it as toxic for reproduction category 1A. However, in view of the lack of certainty regarding the bioavailability of lead in the massive form, a distinction needs to be made between the massive form (particle size more than or equal to 1 mm) and the powder form (particle size of less than 1 mm). It is therefore appropriate to introduce a specific concentration limit (SCL) of  ¥ 0,03 % for the powder form and a generic concentration limit (GCL) of  ¥ 0,3 % for the massive form. (5) With regard to the copper substances, the environmental classification recommended in the RAC opinions of 4 December 2014 should be included in Annex VI to Regulation (EC) No 1272/2008 since sufficient scientific evidence is available justifying this new classification. However, the proposed M-factors for long-term aquatic hazard should not be included since they require further assessment by RAC in view of scientific data on aquatic toxicity presented by industry after the RAC opinion was forwarded to the Commission. (6) Regulation (EC) No 1272/2008 should be amended accordingly. (7) Compliance with the new harmonised classifications should not be required immediately, as a certain period of time will be necessary to allow suppliers to adapt the labelling and packaging of substances and mixtures to the new classifications and to sell existing stocks. This period of time will also be necessary to allow suppliers to adapt to and to comply with other legislative obligations resulting from the new harmonised classifications for substances such as those provided for in Article 22(f) or Article 23 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3), those provided for in Article 50 of Regulation (EU) No 528/2012 of the European Parliament and of the Council (4) or those in Article 44 of Regulation (EC) No 1107/2009 of the European Parliament and of the Council (5). (8) In line with the transitional provisions of Regulation (EC) No 1272/2008 which allow the application of the new provisions at an earlier stage on a voluntary basis, suppliers should have the possibility of applying the new harmonised classifications and of adapting the labelling and packaging accordingly on a voluntary basis before the deadline for compliance. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 133 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1272/2008 is amended as follows: (1) Annex VI is amended in accordance with the Annex to this Regulation; (2) in Annex VI, Table 3.2 is deleted. Article 2 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply from 1 March 2018. Article 1(2) shall apply from 1 June 2017. 3. By way of derogation from paragraph 2, substances and mixtures may, before 1 March 2018, be classified, labelled and packaged in accordance with Regulation (EC) No 1272/2008 as amended by this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 353, 31.12.2008, p. 1. (2) Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ 196, 16.8.1967, p. 1). (3) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1). (4) Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (OJ L 167, 27.6.2012, p. 1). (5) Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (OJ L 309, 24.11.2009, p. 1). ANNEX Table 3.1 of Part 3 of Annex VI to Regulation (EC) No 1272/2008 is amended as follows: (a) the entries corresponding to index numbers 607-331-00-5 and 609-066-00-0 are deleted; (b) the entries corresponding to index numbers, 006-035-00-8, 029-002-00-X, 602-020-00-0, 602-033-00-1, 603-055-00-4, 604-030-00-0, 604-092-00-9, 605-013-00-0, 605-022-00-X, 606-014-00-9, 606-021-00-7, 607-056-00-0, 607-059-00-7, 607-157-00-X, 607-172-00-1, 607-375-00-5, 607-623-00-2, 613-166-00-X, 613-121-00-4, 616-011-00-4, 616-037-00-6 and 616-207-00-X are replaced by the following entries respectively: Index No International Chemical Identification EC No CAS No Classification Labelling Specific Conc. Limits, M-factors Notes Hazard Class and Category Code(s) Hazard statement Code(s) Pictogram, Signal Word Code(s) Hazard statement Code(s) Suppl. Hazard statement Code(s) 006-035-00-8 pirimicarb (ISO); 2-(dimethylamino)-5,6-dimethylpyrimidin-4-yl dimethylcarbamate 245-430-1 23103-98-2 Carc. 2 Acute Tox. 3 Acute Tox. 3 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H331 H301 H317 H400 H410 GHS08 GHS06 GHS09 Dgr H351 H331 H301 H317 H410 M = 10 M = 100 029-002-00-X dicopper oxide; copper (I) oxide 215-270-7 1317-39-1 Acute Tox. 4 Acute Tox. 4 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H318 H400 H410 GHS07 GHS05 GHS09 Dgr H332 H302 H318 H410 M = 100 602-020-00-0 1,2-dichloropropane; propylene dichloride 201-152-2 78-87-5 Flam. Liq. 2 Carc. 1B Acute Tox. 4* Acute Tox. 4* H225 H350 H332 H302 GHS02 GHS08 GHS07 Dgr H225 H350 H332 H302 602-033-00-1 chlorobenzene 203-628-5 108-90-7 Flam. Liq. 3 Acute Tox. 4 Skin Irrit. 2 Aquatic Chronic 2 H226 H332 H315 H411 GHS02 GHS07 GHS09 Wng H226 H332 H315 H411 603-055-00-4 propylene oxide; 1,2-epoxypropane; methyloxirane 200-879-2 75-56-9 Flam. Liq. 1 Carc. 1B Muta. 1B Acute Tox. 3 Acute Tox. 3 Acute Tox. 4 STOT SE 3 Eye Irrit. 2 H224 H350 H340 H331 H311 H302 H335 H319 GHS02 GHS08 GHS06 Dgr H224 H350 H340 H331 H311 H302 H335 H319 604-030-00-0 bisphenol A; 4,4 ²-isopropylidenediphenol 201-245-8 80-05-7 Repr. 1B STOT SE 3 Eye Dam. 1 Skin Sens. 1 H360F H335 H318 H317 GHS08 GHS05 GHS07 Dgr H360F H335 H318 H317 604-092-00-9 phenol, dodecyl-, branched; [1] phenol, 2-dodecyl-, branched; [2] phenol, 3-dodecyl-, branched; [3] phenol, 4-dodecyl-, branched; [4] phenol, (tetrapropenyl) derivatives [5] 310-154-3 [1] [2] [3] [4] [5] 121158-58-5 [1] [2] [3] 210555-94-5 [4] 74499-35-7 [5] Repr. 1B Skin Corr. 1C Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H360F H314 H318 H400 H410 GHS08 GHS05 GHS09 Dgr H360F H314 H410 M = 10 M = 10 605-013-00-0 chloralose (INN); (R)-1,2-O-(2,2,2-trichloroethylidene)-Ã ±-D-glucofuranose; glucochloralose; anhydroglucochloral 240-016-7 15879-93-3 Acute Tox. 4* Acute Tox. 3 STOT SE 3 Aquatic Acute 1 Aquatic Chronic 1 H332 H301 H336 H400 H410 GHS06 GHS09 Dgr H332 H301 H336 H410 M = 10 M = 10 C 605-022-00-X glutaral; glutaraldehyde; 1,5-pentanedial 203-856-5 111-30-8 Acute Tox. 2 Acute Tox. 3 STOT SE 3 Skin Corr. 1B Resp. Sens. 1 Skin Sens. 1A Aquatic Acute 1 Aquatic Chronic 2 H330 H301 H335 H314 H334 H317 H400 H411 GHS06 GHS05 GHS08 GHS09 Dgr H330 H301 H335 H314 H334 H317 H410 EUH071 STOT SE 3; H335: 0,5 %  ¤ C < 5 % M = 1 606-014-00-9 chlorophacinone (ISO); 2-[(4-chlorophenyl)(phenyl)acetyl]-1H-indene-1,3(2H)-dione 223-003-0 3691-35-8 Repr. 1B Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,1 % STOT RE 2; H373 (blood): 0,01 %  ¤ C < 0,1 % M = 1 M = 1 606-021-00-7 N-methyl-2-pyrrolidone; 1-methyl-2-pyrrolidone 212-828-1 872-50-4 Repr. 1B STOT SE 3 Skin Irrit. 2 Eye Irrit. 2 H360D*** H335 H315 H319 GHS08 GHS07 Dgr H360D*** H335 H315 H319 STOT SE 3; H335: C  ¥ 10 % 607-056-00-0 warfarin (ISO); 4-hydroxy-3-(3-oxo-1-phenylbutyl)-2H-chromen-2-one; [1] (S)-4-hydroxy-3-(3-oxo-1-phenylbutyl)-2-benzopyrone; [2] (R)-4-hydroxy-3-(3-oxo-1-phenylbutyl)-2-benzopyrone [3] 201-377-6 [1] 226-907-3 [2] 226-908-9 [3] 81-81-2 [1] 5543-57-7 [2] 5543-58-8 [3] Repr. 1A Acute Tox. 1 Acute Tox. 1 Acute Tox. 2 STOT RE 1 Aquatic Chronic 2 H360D H330 H310 H300 H372 (blood) H411 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H411 Repr. 1A; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,5 % STOT RE 2; H373 (blood): 0,05 %  ¤ C < 0,5 % 607-059-00-7 coumatetralyl (ISO); 4-hydroxy-3-(1,2,3,4-tetrahydro-1-naphthyl)coumarin 227-424-0 5836-29-3 Repr. 1B Acute Tox. 2 Acute Tox. 3 Acute Tox. 2 STOT RE 1 Aquatic Chronic 1 H360D H330 H311 H300 H372 (blood) H410 GHS08 GHS06 GHS09 Dgr H360D H330 H311 H300 H372 (blood) H410 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 1,0 % STOT RE 2; H373 (blood) 0,1 %  ¤ C < 1,0 % M = 10 607-157-00-X difenacoum (ISO); 3-(3-biphenyl-4-yl-1,2,3,4-tetrahydro-1-naphthyl)-4-hydroxycoumarin 259-978-4 56073-07-5 Repr. 1B Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,02 % STOT RE 2; H373 (blood): 0,002 %  ¤ C < 0,02 % M = 10 M = 10 607-172-00-1 brodifacoum (ISO); 4-hydroxy-3-(3-(4 ²-bromo-4-biphenylyl)-1,2,3,4-tetrahydro-1-naphthyl)coumarin 259-980-5 56073-10-0 Repr. 1A Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 Repr. 1A; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,02 % STOT RE 2; H373 (blood): 0,002 %  ¤ C < 0,02 % M = 10 M = 10 607-375-00-5 flocoumafen (ISO); reaction mass of: cis-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin and trans-4-hydroxy-3-(1,2,3,4-tetrahydro-3-(4-(4-trifluoromethylbenzyloxy)phenyl)-1-naphthyl)coumarin 421-960-0 90035-08-8 Repr. 1B Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,05 % STOT RE 2; H373 (blood): 0,005 %  ¤ C < 0,05 % M = 10 M = 10 607-623-00-2 diisobutyl phthalate 201-553-2 84-69-5 Repr. 1B H360Df GHS08 Dgr H360Df 613-166-00-X flumioxazin (ISO); 2-[7-fluoro-3-oxo-4-(prop-2-yn-1-yl)-3,4-dihydro-2H-1,4-benzoxazin-6-yl]-4,5,6,7-tetrahydro-1H-isoindole-1,3(2H)-dione  103361-09-7 Repr. 1B Aquatic Acute 1 Aquatic Chronic 1 H360D H400 H410 GHS08 GHS09 Dgr H360D H410 M = 1 000 M = 1 000 613-121-00-4 chlorsulfuron (ISO); 2-chloro-N-[[(4-methoxy-6-methyl-1,3,5-triazin-2- yl)amino]carbonyl]benzenesulphonamide 265-268-5 64902-72-3 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1 000 M = 100 616-011-00-4 N,N-dimethylacetamide 204-826-4 127-19-5 Repr. 1B Acute Tox. 4* Acute Tox. 4* H360D*** H332 H312 GHS08 GHS07 Dgr H360D*** H332 H312 616-037-00-6 acetochlor (ISO); 2-chloro-N-(ethoxymethyl)-N-(2-ethyl-6-methylphenyl)acetamide 251-899-3 34256-82-1 Carc. 2 Repr. 2 Acute Tox. 4 STOT SE 3 STOT RE 2 Skin Irrit. 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H351 H361f H332 H335 H373 (kidney) H315 H317 H400 H410 GHS08 GHS07 GHS09 Wng H351 H361f H332 H335 H373 (kidney) H315 H317 H410 M = 1 000 M = 100 616-207-00-X polyhexamethylene biguanide hydrochloride; PHMB  32289-58-0 27083-27-8 Carc. 2 Acute Tox. 2 Acute Tox. 4 STOT RE 1 Eye Dam. 1 Skin Sens. 1B Aquatic Acute 1 Aquatic Chronic 1 H351 H330 H302 H372 (respiratory tract) (inhalation) H318 H317 H400 H410 GHS08 GHS06 GHS05 GHS09 Dgr H351 H330 H302 H372 (respiratory tract) (inhalation) H318 H317 H410 M = 10 M = 10 (c) the following entries are inserted in accordance with the order of the index numbers: Index No International Chemical Identification EC No CAS No Classification Labelling Specific Conc. Limits, M-factors Notes Hazard Class and Category Code(s) Hazard statement Code(s) Pictogram, Signal Word Code(s) Hazard statement Code(s) Suppl. Hazard statement Code(s) 005-020-00-3 disodium octaborate anhydrous; [1] disodium octaborate tetrahydrate [2] 234-541-0 [1] 234-541-0 [2] 12008-41-2 [1] 12280-03-4 [2] Repr. 1B H360FD GHS08 Dgr H360FD 014-046-00-4 e-glass microfibres of representative composition; [Calcium-aluminium-silicate fibres with random orientation with the following representative composition (% given by weight): SiO2 50,0-56,0 %, Al2O3 13,0-16,0 %, B2O3 5,8-10,0 %, Na2O < 0,6 %, K2O < 0,4 %, CaO 15,0-24,0 %, MgO < 5,5 %, Fe2O3 < 0,5 %, F2 < 1,0 %. Process: typically produced by flame attenuation and rotary process. (Additional individual elements may be present at low levels; the process list does not preclude innovation).]   Carc. 1B H350i GHS08 Dgr H350i A 014-047-00-X glass microfibres of representative composition; [Calcium-aluminium-silicate fibres with random orientation with the following composition (% given by weight): SiO2 55,0-60,0 %, Al2O3 4,0-7,0 %, B2O3 8,0-11,0 %, ZrO2 0,0-4,0 %, Na2O 9,5-13,5 %, K2O 0,0-4,0 %, CaO 1,0-5,0 %, MgO 0,0-2,0 %, Fe2O3 < 0,2 %, ZnO 2,0-5,0 %, BaO 3,0-6,0 %, F2 < 1,0 %. Process: typically produced by flame attenuation and rotary process. (Additional individual elements may be present at low levels; the process list does not preclude innovation).]   Carc. 2 H351 (inhalation) GHS08 Wng H351 (inhalation) A 029-015-00-0 copper thiocyanate 214-183-1 1111-67-7 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 EUH032 M = 10 029-016-00-6 copper(II) oxide 215-269-1 1317-38-0 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 100 029-017-00-1 dicopper chloride trihydroxide 215-572-9 1332-65-6 Acute Tox. 4 Acute Tox. 3 Aquatic Acute 1 Aquatic Chronic 1 H332 H301 H400 H410 GHS06 GHS09 Dgr H332 H301 H410 M = 10 029-018-00-7 tetracopper hexahydroxide sulphate; [1] tetracopper hexahydroxide sulphate hydrate [2] 215-582-3 [1] 215-582-3 [2] 1333-22-8 [1] 12527-76-3 [2] Acute Tox. 4 Aquatic Acute 1 Aquatic Chronic 1 H302 H400 H410 GHS07 GHS09 Wng H302 H410 M = 10 029-019-01-X copper flakes (coated with aliphatic acid)   Acute Tox. 3 Acute Tox. 4 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H331 H302 H319 H400 H410 GHS06 GHS09 Dgr H331 H302 H319 H410 M = 10 029-020-00-8 copper(II) carbonate--copper(II) hydroxide (1:1) 235-113-6 12069-69-1 Acute Tox. 4 Acute Tox. 4 Eye Irrit. 2 Aquatic Acute 1 Aquatic Chronic 1 H332 H302 H319 H400 H410 GHS07 GHS09 Wng H332 H302 H319 H410 M = 10 029-021-00-3 copper dihydroxide; copper(II) hydroxide 243-815-9 20427-59-2 Acute Tox. 2 Acute Tox. 4 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H330 H302 H318 H400 H410 GHS06 GHS05 GHS09 Dgr H330 H302 H318 H410 M = 10 029-022-00-9 bordeaux mixture; reaction products of copper sulphate with calcium dihydroxide  8011-63-0 Acute Tox. 4 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H332 H318 H400 H410 GHS07 GHS05 GHS09 Dgr H332 H318 H410 M = 10 029-023-00-4 copper sulphate pentahydrate 231-847-6 7758-99-8 Acute Tox. 4 Eye Dam. 1 Aquatic Acute 1 Aquatic Chronic 1 H302 H318 H400 H410 GHS07 GHS05 GHS09 Dgr H302 H318 H410 M = 10 082-013-00-1 lead powder; [particle diameter < 1 mm] 231-100-4 7439-92-1 Repr. 1A Lact. H360FD H362 GHS08 Dgr H360FD H362 Repr. 1A; H360D: C  ¥ 0,03 % 082-014-00-7 lead massive: [particle diameter  ¥ 1 mm] 231-100-4 7439-92-1 Repr. 1A Lact. H360FD H362 GHS08 Dgr H360FD H362 605-040-00-8 hydroxyisohexyl 3-cyclohexene carboxaldehyde (INCI); reaction mass of 4-(4-hydroxy-4-methylpentyl)cyclohex-3-ene-1-carbaldehyde and 3-(4-hydroxy-4-methylpentyl)cyclohex-3-ene-1-carbaldehyde; [1] 4-(4-hydroxy-4-methylpentyl)cyclohex-3-ene-1-carbaldehyde; [2] 3-(4-hydroxy-4-methylpentyl)cyclohex-3-ene-1-carbaldehyde [3] - [1] 250-863-4 [2] 257-187-9 [3] 130066-44-3 [1] 31906-04-4 [2] 51414-25-6 [3] Skin Sens. 1A H317 GHS07 Wng H317 607-716-00-8 bromadiolone (ISO); 3-[3-(4 ²-bromobiphenyl-4-yl)-3-hydroxy-1-phenylpropyl]-4-hydroxy-2H-chromen-2-one 249-205-9 28772-56-7 Repr. 1B Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,005 % STOT RE 2; H373 (blood): 0,0005 %  ¤ C < 0,005 % M = 1 M = 1 607-717-00-3 difethialone (ISO); 3-[3-(4 ²-bromobiphenyl-4-yl)-1,2,3,4-tetrahydronaphthalen-1-yl]-4-hydroxy-2H-1-benzothiopyran-2-one  104653-34-1 Repr. 1B Acute Tox. 1 Acute Tox. 1 Acute Tox. 1 STOT RE 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H330 H310 H300 H372 (blood) H400 H410 GHS08 GHS06 GHS09 Dgr H360D H330 H310 H300 H372 (blood) H410 EUH070 Repr. 1B; H360D: C  ¥ 0,003 % STOT RE 1; H372 (blood): C  ¥ 0,02 % STOT RE 2; H373 (blood): 0,002 %  ¤ C < 0,02 % M = 100 M = 100 607-718-00-9 perfluorononan-1-oic acid [1] and its sodium [2] and ammonium [3] salts 206-801-3 [1] [2] [3] 375-95-1 [1] 21049-39-8 [2] 4149-60-4 [3] Carc. 2 Repr. 1B Lact. Acute Tox. 4 Acute Tox. 4 STOT RE 1 Eye Dam. 1 H351 H360Df H362 H332 H302 H372 (liver, thymus, spleen) H318 GSH08 GSH07 GHS05 Dgr H351 H360Df H362 H332 H302 H372 (liver, thymus, spleen) H318 607-719-00-4 dicyclohexyl phthalate 201-545-9 84-61-7 Repr. 1B Skin Sens. 1 H360D H317 GHS08 GHS07 Dgr H360D H317 608-067-00-3 3,7-dimethylocta-2,6-dienenitrile 225-918-0 5146-66-7 Muta. 1B H340 GHS08 Dgr H340 612-288-00-0 bupirimate (ISO); 5-butyl-2-ethylamino-6-methylpyrimidin-4-yl dimethylsulphamate 255-391-2 41483-43-6 Carc. 2 Skin Sens. 1B Aquatic Chronic 1 H351 H317 H410 GHS08 GHS07 GHS09 Wng H351 H317 H410 M = 1 612-289-00-6 triflumizole (ISO); (1E)-N-[4-chloro-2-(trifluoromethyl)phenyl]-1-(1H-imidazol-1-yl)-2-propoxyethanimine  68694-11-1 Repr. 1B Acute Tox. 4 STOT RE 2 Skin Sens. 1 Aquatic Acute 1 Aquatic Chronic 1 H360D H302 H373 (liver) H317 H400 H410 GHS08 GHS07 GHS09 Dgr H360D H302 H373 (liver) H317 H410 M = 1 M = 1 616-218-00-X benzovindiflupyr (ISO); N-[9-(dichloromethylene)-1,2,3,4-tetrahydro-1,4-methanonaphthalen-5-yl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide  1072957-71-1 Acute Tox. 3 Acute Tox. 3 Aquatic Acute 1 Aquatic Chronic 1 H331 H301 H400 H410 GHS06 GHS09 Dgr H331 H301 H410 M = 100 M = 100 616-219-00-5 fluopyram (ISO); N-{2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl}-2-(trifluoromethyl)benzamide  658066-35-4 Aquatic Chronic 2 H411 GHS09 H411 616-220-00-0 pencycuron (ISO); 1-[(4-chlorophenyl)methyl]-1-cyclopentyl-3-phenylurea 266-096-3 66063-05-6 Aquatic Acute 1 Aquatic Chronic 1 H400 H410 GHS09 Wng H410 M = 1 M = 1 617-023-00-2 tert-butyl hydroperoxide 200-915-7 75-91-2 Muta. 2 H341 GHS08 Wng H341